Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
            DETAILED ACTION

1.	This action is responsive to:  an original application filed on 29 June 2019.	
2.	Claims 1-24 are currently pending and claims 1, 7, 13 and 19 are independent claims. 

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 8 January 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

       Priority

4.	No Priority claimed.
      Drawings

5.	The drawings filed on 29 June 2019 are accepted by the examiner. 

Claim Rejections - 35 USC § 103
	
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459  (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-18 and 20-24 are rejected under 35 U.S.C §103(a) as being unpatentable over Pearson et al. (US Publication No. 20140082724), hereinafter Pearson and in view of Weber et al. (US Publication No. 20030041248), hereinafter Weber.  

In regard to claim 1: 
Memory (Pearson, ¶21).
and controller circuitry coupled to the memory to: detect a transition from a low-power state to a full-power state in the host computing system (Pearson, ¶17, 22).
receive a nonce value from a processor of the host computing system after the transition (Pearson, ¶31). 
verify the nonce value received from the processor (Pearson, ¶62-63).
allow access by the host computing system to data stored in the memory based on successful verification of the received nonce value (Pearson, ¶64-65, 67).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of determining power state of the device of Pearson with the locking method of the memory disclosed in Weber in order to protect data in memory from the unwanted user, stated by Weber at para.114.

In regard to claim 2: 
wherein the nonce value is a first nonce value, and the controller circuitry is further to: receive a second nonce value from the processor of the host computing system in response to a boot sequence in the host computing system (Pearson, ¶21, 31).
store the second nonce value in the memory (Pearson, ¶31, 33)
and verify the first nonce value based on the second nonce value (Pearson, ¶34).

In regard to claim 3: 
wherein the controller circuitry is to verify the first nonce value by comparing the first and second nonce values (Pearson, ¶48, 80).

In regard to claim 4:
Pearson does not explicitly suggest, wherein the controller circuitry is to decrypt the nonce value received using a secret key established between the processor and the 
Same motivation for combining the respective features of Pearson and Weber applies herein, as discussed in the rejection of claim 1.

In regard to claim 5:
wherein the nonce value is a first nonce value, and the controller circuitry is further to: generate a second nonce value in response to a boot sequence in the host computing system (Pearson, ¶75, 51-52).
and transmit the second nonce value to the processor of the host computing system for verification by the host computing system (Pearson, ¶21, 31).

In regard to claim 7:
Pearson does not explicitly suggest, detecting, by a non-volatile dual in-line memory module (NVDIMM) in a host computing system; however in a same field of endeavor Weber discloses this memory locking mechanism (Weber, ¶139, 239).
a transition in the host computing system from a low-power state to a full-power state (Pearson, ¶17, 22). 
receiving a nonce value from a processor of the host computing system after the transition (Pearson, ¶31).
verifying, by the NVDIMM, the nonce value received from the processor (Pearson, ¶62-63); based on successful verification of the received nonce value (Pearson, ¶64-65, 67); however Pearson does not explicitly type of RAM, but Weber discloses this limitation (Weber, ¶239).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of determining power state of the device of Pearson with the locking method of the memory disclosed in Weber in order to protect data in memory from the unwanted user, stated by Weber at para.114.

In regard to claim 8:
wherein the nonce value is a first nonce value, and the method further comprises: receiving a second nonce value from the processor of the host computing system in response to a boot sequence in the host computing system (Pearson, ¶21, 31).
Pearson does not explicitly suggest, and storing the second nonce value in the NVDIMM; however in a same field of endeavor Weber discloses this memory locking mechanism (Weber, ¶240, 236, 208).
wherein verifying the first nonce value is based on verifying the first nonce value against the second nonce value (Pearson, ¶34).
Same motivation for combining the respective features of Pearson and Weber applies herein, as discussed in the rejection of claim 7.

In regard to claim 9:
wherein verifying the first nonce value comprises comparing the first and second nonce values (Pearson, ¶48, 80).

In regard to claim 10:
Pearson does not explicitly suggest, further comprising decrypting the nonce value received using a secret key established between the processor and the controller; however in a same field of endeavor Weber discloses this memory locking mechanism (Weber, ¶274, 259).
Same motivation for combining the respective features of Pearson and Weber applies herein, as discussed in the rejection of claim 7.

In regard to claim 11:
Pearson does not explicitly suggest, wherein the nonce value is a first nonce value, and the method further comprises: generating, by the NVDIMM, a second nonce value in response to a boot sequence in the host computing system; and transmitting the second nonce value to the processor of the host computing system for verification by the host computing system however in a same field of endeavor Weber discloses this memory locking mechanism (Weber, ¶263-264).
Same motivation for combining the respective features of Pearson and Weber applies herein, as discussed in the rejection of claim 7.

In regard to claim 12:
wherein the low-power state is an S3 system power state and the full-power state is an S0 system power state (Pearson, ¶57), wherein active state is full-power state.

In regard to claim 13:

and controller circuitry coupled to the memory to: detect a first transition from a full-power state to a low-power state in the host computing system (Pearson, ¶17, 22). 
Pearson does not explicitly suggest, lock the apparatus in response to detecting the first transition; however in a same field of endeavor Weber discloses this memory locking mechanism (Weber, ¶106).
detect a second transition from the low-power state to the full-power state in the host computing system (Pearson, ¶17, 22).
Pearson does not explicitly suggest, obtain one or more passphrases in response to detecting the second transition; however in a same field of endeavor Weber discloses this memory locking mechanism (Weber, ¶262).
Pearson does not explicitly suggest, verify the one or more passphrases; however in a same field of endeavor Weber discloses this memory locking mechanism (Weber, ¶254, 270). 
Pearson does not explicitly suggest, allow access by the host computing system to data stored in the memory based on successful verification of the one or more passphrases; however in a same field of endeavor Weber discloses this memory locking mechanism (Weber, ¶285, 255).
Pearson does not explicitly suggest, block access by the host computing system to the data stored in the memory based on unsuccessful verification of the one or more passphrases; however in a same field of endeavor Weber discloses this memory locking mechanism (Weber, ¶276-277).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of determining power state of the device of 

In regard to claim 14:
Pearson does not explicitly suggest, wherein the controller circuitry is to lock one or more of a persistent memory (PM) region of the memory and a second level memory (2LM) region of the memory; however in a same field of endeavor Weber discloses this memory locking mechanism (Weber, ¶155-156).
Same motivation for combining the respective features of Pearson and Weber applies herein, as discussed in the rejection of claim 13.

In regard to claim 15:
Pearson does not explicitly suggest, wherein the controller circuitry is to erase one or more keys to decrypt the data stored in the memory; however in a same field of endeavor Weber discloses this memory locking mechanism (Weber, ¶124, 259).
Same motivation for combining the respective features of Pearson and Weber applies herein, as discussed in the rejection of claim 13.

In regard to claim 16:
Pearson does not explicitly suggest, wherein the controller circuitry is to obtain the one or more passphrases from a flash memory of the host computing system; however in a same field of endeavor Weber discloses this memory locking mechanism (Weber, ¶233-234).

 
In regard to claim 16:
Pearson does not explicitly suggest, wherein the controller circuitry is to verify the one or more passphrases by: generating a first end key based on an obtained passphrase and a static key of the apparatus; and comparing the first end key with a second end key previously stored on the apparatus; however in a same field of endeavor Weber discloses this memory locking mechanism (Weber, ¶155-156, 286).
Same motivation for combining the respective features of Pearson and Weber applies herein, as discussed in the rejection of claim 13.
 
In regard to claim 19:
detect a first transition from a full-power state to a low-power state in a host computing system (Pearson, ¶17). 
Pearson does not explicitly suggest, lock a non-volatile dual in-line memory module (NVDIMM) in the host computing system in response to detecting the first transition; however in a same field of endeavor Weber discloses this memory locking mechanism (Weber, ¶106). 
Pearson does not explicitly suggest, detect a second transition from the low-power state to the full-power state in the host computing system (Pearson, ¶57), wherein active state is full-power state.

Pearson does not explicitly suggest, verify the one or more passphrases; however in a same field of endeavor Weber discloses this memory locking mechanism (Weber, ¶ 254, 270).
Pearson does not explicitly suggest, and allow access by the host computing system to data stored on the NVDIMM based on successful verification of the one or more passphrases; however in a same field of endeavor Weber discloses this memory locking mechanism (Weber, ¶285, 255).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of determining power state of the device of Pearson with the locking method of the memory disclosed in Weber in order to protect data in memory from the unwanted user, stated by Weber at para.114.
 
In regard to claim 20: 
Pearson does not explicitly suggest, wherein the instructions are to lock one or more of a persistent memory (PM) region of the NVDIMM and a second level memory (2LM) region of the NVDIMM; ; however in a same field of endeavor Weber discloses this memory locking mechanism (Weber, ¶155-156).
Same motivation for combining the respective features of Pearson and Weber applies herein, as discussed in the rejection of claim 17.

In regard to claim 21: 

Same motivation for combining the respective features of Pearson and Weber applies herein, as discussed in the rejection of claim 17.

In regard to claim 22: 
Pearson does not explicitly suggest, wherein the instructions are to obtain the one or more passphrases from a flash memory of the host computing system; however in a same field of endeavor Weber discloses this memory locking mechanism (Weber, ¶233-234).
Same motivation for combining the respective features of Pearson and Weber applies herein, as discussed in the rejection of claim 17.

In regard to claim 23: 
Pearson does not explicitly suggest, wherein the instructions are to verify the one or more passphrases by: generating a first end key based on an obtained passphrase and a static key of the NVDIMM; and comparing the first end key with a second end key previously stored on the NVDIMM; however in a same field of endeavor Weber discloses this memory locking mechanism (Weber, ¶233-234).
Same motivation for combining the respective features of Pearson and Weber applies herein, as discussed in the rejection of claim 17.
 
In regard to claim 24: 
.

7.	Claims 1 and 19 are rejected under 35 U.S.C §103(a) as being unpatentable over Pearson and in view of Weber and Ogg et al. (US Publication No.20020178354), Ogg.  

In regard to claim 6 and 19: 
Pearson in view of Weber does not explicitly suggest, further comprising a tamper detection sensor, wherein the controller circuitry is further to disable access to data stored in the memory in response to detection of tampering by the tamper detection sensor; however in same field of endeavor Ogg discloses this limitation (Ogg, ¶44).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of determining power state of the device of Pearson in view of Weber with the tamper detection sensor disclosed in Ogg in order to protect data in memory by destroying certificates and reset cryptographic key, stated by Ogg at para.44.

   Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890